10 N.Y.3d 929 (2008)
LESLIE ST. ANDREW et al., Individually and as Parents and Guardians of LOUIS ST. ANDREW IV, an Infant, Appellants-Respondents,
v.
ASHLEY K. O'BRIEN et al., Respondents-Appellants, and ITALIAN COMMUNITY CENTER OF TROY, NEW YORK, INC., et al., Respondents.
Court of Appeals of the State of New York.
Submitted December 2, 2007.
Decided June 26, 2008.
Motion by appellants-respondents for leave to appeal denied. Cross motion for leave to appeal, insofar as brought on behalf of Rose M. O'Brien, dismissed upon the ground that as to her timely substitution has not been made (see CPLR 1021); cross motion otherwise dismissed upon the ground that the issues presented have become moot.